Citation Nr: 0930805	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a chronic left-
sided headache disability.  

2.  Entitlement to service connection for a disability 
manifested by left-sided nasal obstruction.  

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active military duty from January 1973 
to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in Seattle, Washington.  
Specifically, in a June 2002 decision, the RO denied service 
connection for a psychiatric disability characterized as a 
bipolar disorder.  Also, in a December 2004 determination, 
the RO denied service connection for a chronic left-sided 
headache disability, a disorder manifested by left-sided 
nasal obstruction, and left ear hearing loss.  

The Board acknowledges that the veteran requested a hearing 
at the RO before a Veterans Law Judge.  It appears, however, 
that the veteran's whereabouts are unknown.  He has not made 
any recent contact with either the RO or his representative 
and efforts by the RO to obtain his whereabouts have proven 
unsuccessful.  Based on the veteran's failure to apprise the 
RO as to his current whereabouts, the Board considers his 
prior request for a hearing withdrawn.  


FINDINGS OF FACT

1.  A chronic left-sided headache disability was incurred 
during active military service.  

2.  A disability manifested by left-sided nasal obstruction 
was incurred during active military service.  

3.  The veteran does not have an impaired left ear hearing 
disability for VA compensation benefit purposes that can be 
related to service.  

4.  The veteran did not exhibit a psychiatric disability in 
service (or a psychosis within one year of discharge from 
such service), and any such disorder is not otherwise 
associated with his active military duty.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a chronic left-sided 
headache disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a disability manifested 
by left-sided nasal obstruction have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

3.  Left ear hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

4.  A psychiatric disorder was not incurred or aggravated in 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in March 2002 and July 2005 letters, the 
RO advised the appellant of the types of evidence that he 
needed to send to VA in order to substantiate the claims, as 
well as the types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support the claim for bipolar disorder.  In April 2004 and 
March 2006 letters, the RO advised the appellant of the types 
of evidence that he needed to send to VA in order to 
substantiate the claims for service connection for a chronic 
left-sided headache disability, a left-sided nasal 
obstruction, and left ear hearing loss disability.  In 
addition, he was informed of the responsibility to identify, 
or to submit evidence directly to VA.  He was advised that 
the RO would obtain any VA records or other identified 
medical treatment records.  Finally, the letters advised the 
veteran of the evidence it had received in connection with 
the claims.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   In a March 2006 correspondence, VA 
advised the veteran of these criteria.

For the above reasons, the Board finds that the above-
referenced notices substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the timing of the notice, the Board 
acknowledges that some of the letters identified above were 
issued subsequent to the initial adjudication of the claims.  
Here, however, there is no allegation by the veteran that he 
was somehow prejudiced by the timing of the notice.  
Moreover, the letters were followed by readjudication of the 
claims by the RO.  These readjudications cured any timing 
concern.  See Mayfield v. Nicholson, 444 F.3d at 1334; 
Overton v. Nicholson, 20 Vet. App. at 437.  
 
The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  In addition, it obtained 
disability determination records from the Social Security 
Administration.  The RO attempted to obtain records from the 
Washington State Department of Social and Health Services 
(DSHS).  An August 2005 response from DSHS, however, 
indicated that the records, if any, were destroyed.  The 
record further reflects that the veteran was afforded a VA 
psychiatric examination in April 2002.  In addition, his 
claims folder was reviewed by several physicians at the 
Veterans Health Administration and opinions were rendered 
with respect to the claims for service connection for bipolar 
disorder, a headache disorder, and a sinus disorder.  The 
veteran was not afforded a VA examination nor was an opinion 
sought with respect to the claim for service connection for 
left ear hearing loss.  In this respect, the Board finds 
herein, no evidence of exposure to acoustic trauma during 
service, no evidence of left ear hearing loss during service, 
and no evidence of a current left ear hearing loss 
disability.  Consequently, the Board concludes that a remand 
of the left ear hearing loss claim to accord the veteran a VA 
examination (to include examiners' opinions regarding the 
etiology of the claimed disabilities) is not necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See 38 C.F.R. § 3.303(a); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Additionally, service connection for certain diseases, such 
as an organic disease of central nervous system and 
psychoses, may also be established on a presumptive basis by 
showing that either was manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

A.  Left-Sided Headache and Nasal Disabilities 

The veteran contends that left-sided headache and nasal 
disabilities are due to a 1973 in-service injury.  He alleges 
that he was beaten by police following a traffic stop, and 
maintains that this beating led to the subsequent development 
of left-sided headaches and nasal disabilities.  The Board 
has considered the evidence of record and finds that the 
preponderance of the evidence is in support of the claims.  

The veteran's service treatment records do not document any 
encounter with the police following a traffic stop.  They do 
reveal, however, that in March 1973, he sustained a fist blow 
to his left eye when he came to the aid of his brother, who 
was involved in a fight.  While an orbital fracture was 
initially suspected, an x-ray examination revealed no 
fracture.  The x-ray did initially reveal opacification of 
the left maxillary sinus.  He was diagnosed with traumatic 
ecchymosis of the left eye.  Repeat x-rays one week later 
showed a cleared sinus and no residual deformity.  A Report 
of Investigation determined that the injury was incurred in 
the line of duty.  
Hence, there is evidence of an in-service injury.  

In the years immediately following discharge from service, 
there is scant evidence showing either complaints or 
treatment for a headache or sinus disorder.  There are recent 
VA outpatient treatment records in which the veteran 
references a 30-year history of left-sided nasal obstruction.  
The veteran is certainly competent to report the history of 
symptoms experienced over the years.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The evidence further demonstrates that the veteran has a 
current left-sided headache disorder.  For instance, at a 
July 2003 private treatment session, the veteran complained 
of left-sided headaches and when he was seen for VA treatment 
in March 2004 he reported sinus congestion accompanied by 
headaches.  Finally, the VHA neurologist diagnosed post-
traumatic headaches on the left side.  

With respect to the sinus disorder, admittedly there is some 
question as to whether the veteran has a current sinus 
disability.  While the veteran was treated on many occasions 
in 2002 and 2003 for chronic sinus congestion with evidence 
of septal deviation, a nasopharyngeal examination conducted 
in December 2003 was negative.  The Board finds however, that 
the VHA examiner in November 2007 sufficiently addressed the 
question of current disability when he noted that the veteran 
had scar tissue within the left maxillary and ethmoid 
sinuses.  

Hence, there is evidence of current headache and sinus 
disabilities.  

Finally, there is evidence linking the current headache and 
sinus disabilities to service.  The November 2007 VHA 
examiner noted that it was "at least as likely as not" that 
the veteran's current post-traumatic headache disorder was 
related to an in-service injury.  In providing a rationale 
for the opinion, the examiner noted that trauma to the 
orbital ridge sufficient enough to cause a blow-out fracture 
constituted a "severe head injury," and that any severe 
head injury was sufficient to precipitate or contribute to 
severe headaches.  

Similarly, the VHA examiner in November 2007 noted that it 
was "quite possible that this patient suffered sinus injury.  
He certainly suffered sinus injury when he had the hemorrhage 
in the left maxillary sinus."  In addition, the examiner 
explained that it was reasonable to have normal findings on 
some examination due to the fact that the scar tissue likely 
inhibited mucus evacuation from the sinus.  While the 
examiner suggested that further evaluation by an ear, nose, 
and throat specialists might be useful, the Board finds that 
after affording the veteran the benefit of the doubt, there 
is sufficient evidence linking the current disability to 
service and the evidence of record is sufficient to meet the 
criteria for a grant of service connection.  

Accordingly, the criteria for service connection for left 
sided headache disability and left-sided sinus disability 
have been met.  

B.  Left Ear Hearing Loss

The DD Form 214, Certificate Of Release Or Discharge From 
Active Duty (DD 214) of record indicates that the veteran's 
primary military specialty involved work as a cook.  The 
related civilian occupation was described as a kitchen 
supervisor.  The veteran received the Marksman Badge for the 
M-16 rifle.  

Service medical records are negative for complaints of, 
treatment for, or findings of left ear hearing impairment.  
Rather, during the March 1974 separation examination, the 
veteran specifically denied ever having experienced hearing 
loss.  Significantly, no hearing impairment was shown at that 
time.  One week later, in April 1974, the veteran reported 
that there had been no change in his medical condition since 
the March 1974 examination.  

Available post-service medical records are also not 
reflective of left ear hearing impairment.  The private 
physical examination conducted in July 2003 pursuant to the 
veteran's nasal complaints demonstrated that both of his 
external auditory canals, tympanic membranes, and middle ears 
were clear.  The veteran did not complain of left ear hearing 
impairment.  A December 2003 VA medical report notes that the 
veteran had a history of left ear plugging.  A physical 
examination conducted at that time demonstrated that the 
veteran's ears were within normal limits bilaterally except 
for minimal movement of the tympanic membranes (upon 
pneumatic otoscopy).  The examiner explained that the 
veteran's left ear "pluggin" sounds were consistent with 
Eustachian tube dysfunction.  

Significantly, a left ear impaired hearing disability (for VA 
compensation benefit purposes) that can be related to service 
has not been shown.  As such, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for left ear hearing loss.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

C.  Acquired Psychiatric Disability 

Service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  Due to 
disciplinary problems as well as a lack of initiative and 
motivation, the veteran was found, in March 1974, to be 
unsuitable for further military service.  A mental status 
evaluation completed in that month demonstrated mental 
responsibility, the ability to distinguish right from wrong, 
the ability to adhere to the right, the mental capacity to 
understand and to participate in Board proceedings, passive 
behavior, a dull level of alertness, full orientation, a 
clear thought process, normal thought content, and good 
memory.  The examiner concluded that the veteran had no 
significant mental illness.  

Further, at the separation examination conducted 
approximately two weeks later in March 1974, the veteran 
specifically denied ever having experienced frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  This evaluation 
demonstrated that the veteran's psychiatric system was 
normal.  One week later, in April 1974, the veteran reported 
that there had been no change in his medical condition since 
the March 1974 examination.  

Available private post-service medical records indicate that, 
in December 1993, the veteran began receiving psychiatric 
treatment.  Following a psychiatric evaluation in September 
1994, an adjustment disorder with anxiety, tension, and 
depressive features was diagnosed.  Subsequent private and VA 
medical records reflect inpatient and outpatient treatment 
for a psychiatric disorder variously diagnosed as major 
depression, dysthymia, a mood disorder not otherwise 
specified, a psychosis not otherwise specified, an atypical 
bipolar disorder, and a mixed bipolar affective disorder.  

Competent medical evidence of record demonstrates that the 
veteran's psychiatric disability did not originate until many 
years after his separation from active military duty.  
Significantly, the claims folder contains no expert medical 
opinion associating any of the currently diagnosed 
psychiatric disorders with the veteran's active military 
duty.  In fact, the examiner who diagnosed an adjustment 
disorder with anxiety, tension, and depressive features in 
September 1994 specifically concluded that this disability 
was "directly related to the injury of October 26, 1993, in 
terms of forced inactivity."  (The September 1994 evaluation 
report indicates that, on October 26, 1993, the veteran, when 
working as a painter, stepped on wood trim, fell, and injured 
his low back and right leg.)  

A June 1999 private psychiatric hospitalization report 
acknowledges the veteran's "long history of depression."  
However, the hospitalization records do not include a medical 
opinion specifically associating the veteran's diagnosed 
recurrent major depressive disorder with his active military 
duty.  

Finally, the VHA examiner, in December 2007, noted that there 
was less than a 50 percent probability that the veteran's 
current psychiatric disability was related to service or to 
his left-sided headaches or left-sided nasal obstruction.  
The examiner noted that the veteran's longstanding substance 
abuse disorder clearly impacted his psychological 
functioning.  She also noted that the veteran first sought 
treatment for a psychiatric condition following a post-
service employment injury.  

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for a psychiatric disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The benefit-of-the-
doubt rule does not apply, and this service connection claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  




ORDER

Service connection for a chronic left-sided headache disorder 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Service connection for a disability manifested by left-sided 
nasal obstruction is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Service connection for left-ear hearing loss is denied.  

Service connection for a psychiatric disorder is denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


